Citation Nr: 0736475	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-20 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for multiple joint pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1989 to 
October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified at a Board 
hearing in July 2007 at the RO (Travel Board hearing).

The issue of entitlement to service connection for multiple 
joint pain is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By an April 1993 rating decision, the RO denied a claim 
of service connection for multiple joint pain; the veteran 
filed a notice of disagreement; the RO issued a statement of 
the case; and the veteran did not file a substantive appeal.

2.  Evidence added to the record since 1993 includes VA 
medical records, which reflect a diagnosis of fibromyalgia. 


CONCLUSIONS OF LAW

1.  The April 1993 decision of the RO denying service 
connection for multiple joint pain became final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007). 

2.  New and material evidence has been presented since the 
April 1993 rating decision denying service connection for 
multiple joint pain, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 
2000, the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  In 
this case, because the claim has been reopened, any 
deficiency regarding notice of the basis for a prior final 
denial of a claim, or what information or evidence is 
necessary to reopen a claim, is not prejudicial to the 
appellant's claims.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Reopening of Claim for Multiple Joint Pain

The veteran filed her original claim for service connection 
for multiple joint pain in November 1992.  By an April 1993 
rating decision, the RO denied service connection for 
multiple joint pain because the veteran did not have a 
diagnosis of a permanent or chronic disability related to her 
multiple joint pain.  The veteran filed a notice of 
disagreement in July 2003, the RO issued a statement of the 
case in November 1993, but the veteran did not enter a 
substantive appeal; therefore, the RO's April 1993 decision 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The pertinent regulation of 38 C.F.R. § 3.156(a) provides 
that: 

New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence 
means existing evidence that, by itself or when 
considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  

Evidence received since the RO's April 1993 decision is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 
3 Vet. App. 510 (1992).

In this case, the additional evidence added to the record 
since 1993 includes VA medical records, dated from September 
1999 to April 2004, which reflect a diagnosis of 
fibromyalgia.  Thus, these documents relate to a previously 
unestablished necessary element of the veteran's claim of 
diagnosis of current disability manifesting joint pain.  The 
Board finds that this evidence is new and material, and the 
claim for service connection is reopened.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for multiple joint pain has been received, 
and the claim is reopened; to this extent, the appeal is 
granted.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 
38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed 
that the third prong, which requires that the evidence of 
record "indicates" that the claimed disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.

In this veteran's case, service medical records reflect that 
the veteran was seen on numerous occasions for pain in her 
knee, back, side, legs, feet, and shoulders.  In October 
1990, the treating physicians diagnosed her as having 
"probably" serum sickness or an "idiopathic response" to 
medication administered for a skin condition, while a 
conclusive diagnosis as to the veteran's continuous multiple 
joint pain was not rendered during service.  

A VA examination was conducted in November 1992 and the 
veteran was diagnosed as having serum sickness and 
arthralgias of uncertain etiology; thus, a clear diagnosis as 
to the cause of the veteran's multiple joint pain was not 
rendered. 

VA medical records dated from September 1999 to April 2004 
show a current diagnosis of fibromyalgia.  

At the July 2007 Travel Board hearing, the veteran indicated 
that she had sought medical treatment following her discharge 
from service in 1994, and testified that her symptoms of 
multiple joint pain had continued since service.

Given the presence of multiple joint pain in service, the 
veteran's testimony regarding continuous post-service 
symptomatology of joint pains, and a current diagnosis of 
fibromyalgia, a VA examination is necessary to determine the 
etiology of the veteran's current disability of fibromyalgia.  

Furthermore, within her substantive appeal, the veteran 
indicated that she was exposed to hazardous chemicals during 
service and alleged that this exposure is related to her 
current disability.  This contention has not been addressed 
by the RO, and should be addressed.



Accordingly, the reopened claim is REMANDED for the following 
action:

1.  Obtain current VA treatment 
records, dated since April 2004.

2.  Schedule the veteran for a VA 
examination in order to determine the 
existence, extent, and etiology of her 
complaints of multiple joint pain.  In 
conjunction with the examination, the 
claims folder should be made available 
to the examiner for review, should be 
reviewed, and a notation to the effect 
that this record review took place 
should be included in the examination 
report.  The examiner's review should 
specifically include service medical 
record evidence of complaints of joint 
pain in service, in-service symptoms 
and diagnosis of questionable serum 
sickness in 1990, and negative service 
separation examination report, and more 
recent VA diagnosis of fibromyalgia.  
The examiner should conduct any 
appropriate studies to support her or 
his findings.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50/50 probability or higher) 
that any diagnosed multiple joint 
disability found present is related to, 
or had its onset during, the veteran's 
military service.  The examiner should 
also specifically address whether any 
multiple joint disability found to be 
present is the result of exposure to 
hazardous chemicals during military 
service.  The rationale for any opinion 
expressed should be stated in a legible 
report.  

3.  Thereafter, the RO should re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal is not 
granted, the RO should issue the 
veteran and her representative a 
supplemental statement of the case, and 
provide an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Jeffrey Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


